NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1454-18

PORT-MAN-GB ASSOCIATES,
LLC,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

RENAISSANCE AT SCHANCK
ROAD, LLC,

          Defendant/Third-Party
          Plaintiff-Appellant/Cross-
          Respondent,

v.

TRIDENT ENVIRONMENTAL
CONSULTANTS,

          Third-Party Defendant-
          Respondent,

and

ADMA, INC., KOO KIM,
individual, and STEPHANIE
KIM, individual,
      Third-Party Defendants,

and

BAIK YANG CLEANERS,

      Third-Party Defendant/
      Fourth-Party Plaintiff-
      Respondent,

v.

KYUNGIN CLEANERS, INC.,

     Fourth-Party Defendant.
______________________________

RENAISSANCE AT SCHANCK
ROAD, LLC,

      Plaintiff,

v.

PORT-MAN-GB ASSOCIATES,
LLC, and THE SYLVIA B.
DEANGELO LIVING TRUST,

     Defendants.
______________________________

            Argued November 18, 2020 – Decided March 10, 2022

            Before Judges Accurso, Vernoia, and Enright.

            On appeal from the Superior Court of New Jersey,
            Law Division, Monmouth County, Docket Nos.
            L-2688-13 and L-2763-13.

                                                                A-1454-18
                                     2
            Dennis J. Krumholz argued the cause for appellant/
            cross-respondent Renaissance at Schanck Road, LLC
            (Riker Danzig Scherer Hyland & Perretti, LLP,
            attorneys; Dennis J. Krumholz, of counsel; Michael S.
            Kettler, on the briefs).

            Neal Herstik argued the cause for respondent/cross-
            appellant Port-Man-GB Associates, LLC (Gross, Truss
            & Herstik, PC, attorneys; Neal Herstik, of counsel;
            Anthony J. Monaco, on the briefs).

      The opinion of the court was delivered by

ACCURSO, J.A.D.

      This is a dispute over responsibility for the costs of an environmental

cleanup at a shopping center in Freehold. Defendant Renaissance at Schanck

Road, LLC appeals from a July 27, 2018 order, subsequently memorialized in

the August 21, 2018 judgment, requiring it to reimburse its landlord, plaintiff

Port-Man-GB Associates, LLC, $180,230 and to complete the remediation of

the shopping center property.1 Port-Man cross-appeals from a provision in the

August 21, 2018 judgment declaring Renaissance not liable to Port-Man for




1
  Renaissance also appealed a January 30, 2017 order denying its motion to re-
open discovery to permit it to file a supplemental expert report. As it failed to
brief that issue, however, we deem it waived. See Sklodowsky v. Lushis, 417
N.J. Super 648, 657 (App. Div. 2011).
                                                                           A-1454-18
                                       3
obligations arising before November 14, 2007, the date Renaissance became

Port-Man's tenant by way of assignment.

      For reasons we explain below, we conclude the trial judge's construction

of the Renaissance lease assignment is correct, and thus affirm the provision of

the August 21, 2018 order declaring Renaissance responsible only for

contamination occurring after November 14, 2007. We find the court erred,

however, in deeming Renaissance judicially estopped from asserting the

environmental contamination did not occur after the effective date of its

assignment. And because it is undisputed plaintiff Port-Man has never offered

any proof as to when the contamination occurred, we conclude Port-Man failed

to establish Renaissance's liability under the lease by proving the

contamination occurred after Renaissance came into possession. We

accordingly reverse the judgment against Renaissance and remand for

dismissal of Port-Man's complaint.

      This matter has a long and complicated history spanning several

different but related lawsuits involving a number of different entities and a

myriad of claims, most of which are not germane to the two questions we

address here. Because we write only for the parties, who are familiar with the

facts and the case history, we confine ourselves to what is essential to


                                                                            A-1454-18
                                        4
understand our holding. The property is owned by the Silvia B. DeAngelo

Living Trust. In 1971, the Trust entered into a ground lease with Lenco

Associates. Lenco, in turn, leased the property to Supermarkets General

Corporation, later known as Pathmark Stores, Inc. Pathmark developed a

shopping center on the property. Among the shopping center tenants from

1979 through 2009 was a dry cleaner.

      In 1989, Lenco assigned its interest in the ground lease and its interest in

its 1971 lease with Pathmark to Port-Man. In 2007, Pathmark assigned its

interest in the 1971 Lenco lease, and its interest in the subleases with the

shopping center tenants, to Renaissance; Renaissance thereby becoming Port-

Man's tenant under the 1971 Lenco lease and the landlord under the subleases

with the shopping center tenants. The first paragraph of the 2007 agreement

between Pathmark and Renaissance states:

                  Assignor hereby agrees to assign the [Lenco]
            Lease and Subleases to Assignee and Assignee hereby
            agrees to accept such assignments and to assume all of
            the obligations of the tenant under the [Lenco] Lease
            which accrued from and after the date of the
            Assignment, and sub-landlord under the Subleases,
            subject to the terms and conditions of this Agreement.

            [Emphasis added.]




                                                                               A-1454-18
                                        5
      The actual assignments of the Lenco lease and the tenant subleases echo

that limitation on Renaissance's liability. Thus, the lease assignment provides

that Pathmark "does hereby sell, assign and transfer to Renaissance . . . all of

[Pathmark's] right, title and interest in the [Lenco lease]," and Renaissance, in

consideration,

            hereby expressly assumes and agrees for the benefit of
            [Pathmark] and [Port-Man, as successor-in-interest to
            Lenco], their successors and assigns, to perform,
            observe and abide by all of the terms, covenants,
            conditions and obligations contained in [the Lenco
            lease] on the part of [Pathmark] to be kept, observed
            and performed thereunder . . . excluding obligations,
            actual or contingent, of the Lessee which may have
            arisen on or prior to the Effective Date. Nothing in
            this Agreement shall be construed to release
            [Pathmark] from liability under the [Lenco] Lease.

                   To the fullest extent permitted by law,
            [Pathmark] expressly agrees to indemnify
            [Renaissance] from and against any and all losses,
            claims, damages and expenses including reasonable
            attorney fees arising under the Lease at any time prior
            to the date hereof.

            [Emphasis added.]

      Similarly, in the sublease assignment, Pathmark transferred all of its

right, title and interest in the subleases to Renaissance, and Renaissance

accepted the assignment, acceded to Pathmark's rights and assumed all of its

obligations under the subleases, but for those that arose prior to the effective

                                                                             A-1454-18
                                        6
date of the assignment. The sublease assignment contained the same

indemnification provision included in the lease assignment, to wit: "[n]othing

in this Assignment shall be construed to release [Pathmark] from liability

under the Subleases."

      In connection with its transaction with Pathmark, Renaissance hired

Trident Environmental Consultants to conduct a Phase I Environmental Site

Assessment of the property. Trident completed its investigation in May 2007,

and while noting a dry cleaner had been operating in the shopping center since

1979, opined "that no environmental concerns are anticipated."

      In December 2007, Pathmark timely notified Port-Man of the lease

assignment by providing it an executed copy. Pathmark was not obligated

under the 1971 Lenco lease to obtain Port-Man's consent to the assignment.

Nevertheless, that lease provided that no assignment would be valid

            unless it is evidenced by a written and acknowledged
            instrument executed by the assignor and the assignee
            whereby such assignee shall expressly accept and
            assume and agree to perform and be bound by all of
            the terms, covenants and conditions in this Lease to be
            kept, observed or performed by Tenant, and one
            executed original of such instrument, together with the
            address of the assignee, shall be delivered to Landlord.

            [Emphasis added.]



                                                                             A-1454-18
                                       7
      Although Port-Man filed suit to attempt to block Pathmark's assignment

to Renaissance, its application for an injunction was denied and it ultimately

acquiesced in the assignment, negotiating with Renaissance an amendment to

the 1971 Lenco lease the parties executed the following June. In the

amendment, Renaissance agreed to additional rent and repair obligations and

Port-Man expressly acknowledged Renaissance's assignment and agreed to

cooperate in Renaissance's land use applications to improve and operate the

shopping center.

      In 2009, Port-Man embarked on a refinance and, at the request of its

lender, engaged Brennan Environmental, Inc. to perform a Phase I assessment

of the property. In the course of its site inspection, Brennan observed a ten-

gallon plastic drum in the dry cleaner tenant's space "labeled as containing

waste PCE" (tetrachloroethylene or Perchloroethylene, aka PERC), a dry

cleaning solvent. Although advised the dry cleaning machine operated by the

current dry cleaner tenant, Kyungin Cleaners, Inc., did not use PCE, Brennan

thought it likely a prior machine did. Soil and groundwater sampling revealed

PCE and trichloroethylene (TCE) at levels exceeding State standards, and New

Jersey Department of Environmental Protection records revealed a dry

cleaning operation in the space had "been a registered disposal facility"


                                                                            A-1454-18
                                        8
generating "spent solvents and solvent mixtures," i.e., TCE and PCE, since

1988.

         Renaissance retained a new environmental consultant, Grelis

Environmental Services, LLC, which confirmed the presence of PCE-

contaminated soil beneath the dry cleaner tenant space and underneath the

pavement behind its premises. Grelis reported the contamination to the DEP in

November 2009, and Renaissance engaged a qualified site remediation

contractor to remove the contaminated soil.

         In August 2010, Renaissance filed suit to recover those remediation

costs from Pathmark, Kyungin, and The Great Atlantic & Pacific Tea

Company, the entity that had purchased Pathmark's assets. Pathmark filed for

bankruptcy a few months later. In early 2011, Renaissance filed an amended

complaint asserting a claim against Kyungin for $303,948.41 in remediation

costs.

         When Kyungin failed to answer, default was entered, and a proof

hearing was held before Judge Kapalko. Two witnesses testified. John Grelis,

testified about soil borings taken outside the building and below the concrete

floor in the areas of suspected contamination, including where the current and

former dry cleaning machines were located and the dry cleaner's spotting


                                                                           A-1454-18
                                         9
station. Grelis claimed the borings confirmed the soil beneath the floor of the

tenant space and below the pavement behind it had been contaminated with

PCE, and that he saw Kyungin using PCE at the facility during his

investigation.

      Grelis testified a contractor retained by Renaissance removed the

contaminated soil from beneath the floor. Although the contractor had

excavated another area, twenty-five-foot square, behind the dry cleaners to a

depth of seven or eight feet, Grelis testified there remained "considerable

contamination" within that area that "still has to be addressed." Grelis added,

"[b]ut that's clearly not Renaissance's issue because they've only been involved

with the property as a sub-lessee for a year-and-a-half, two years and never

operated the dry cleaning." Asked whether the PCE contamination in that

outside area was related to the operation of Kyungin Cleaners, Grelis replied,

"no question."

      The other witness to testify was Thomas Primavera, Renaissance's

general counsel. He explained Renaissance decided to purchase Pathmark's

leasehold interests after Trident advised the use of PCE in the dry cleaning

operation had ended in 2002 and "there were no telltale signs of contamination

at the property." He testified Renaissance's investigation into the history of


                                                                              A-1454-18
                                       10
the dry cleaning operation was incomplete. Primavera explained Renaissance

had evicted Kyungin from the shopping center for non-payment of rent at the

end of 2009, and Kyungin had not responded to the pleadings in the current

action. He testified the anecdotal evidence suggested Kyungin had operated

the dry cleaners since the shopping center opened in 1976.

      According to Primavera, Renaissance's goal had been "to render the

building useful," leading it to jackhammer the floor of the dry cleaner as well

as some adjacent space, remove the soil underneath, and, upon being satisfied

the remaining level of contamination was to residential standards, replace the

floors. He testified to the costs incurred by Renaissance, identified the

sublease between Pathmark and Kyungin dated October 6, 1992, and the

sublease assignment, and testified the assignment and the sublease with

Kyungin permitted Renaissance to recover its remediation costs from Kyungin.

      After hearing the testimony, Judge Kapalko put his opinion on the record

entering judgment against Kyungin for $303,948.41. The judge found

Kyungin had contaminated the premises by its use of tetrachloroethylene, a

substance "commonly identified with dry cleaning establishments and . . . one

no longer permitted to be utilized under the law." He accepted Grelis's

testimony that he saw Kyungin still using the "substance on its site even at that


                                                                            A-1454-18
                                      11
time in violation of the law and therefore, in violation of its [sub]lease

covenants," and that the sublease assignment and the terms of the sublease

permitted Renaissance to recover its costs to remediate the damage.

       By the time of the default hearing, the DEP had already issued a Notice

of Violation to the DeAngelo Trust and Kyungin. Because Port-Man was

required to indemnify the DeAngelo Trust under the terms of the ground lease,

Port-Man hired a licensed site remediation professional to conduct a limited

investigation of environmental conditions at the property. It followed with the

complaint in this action alleging Renaissance breached the 1971 Lenco lease

by failing to fully remediate the contamination on the property and seeking an

injunction requiring Renaissance to complete all remediation required by the

DEP.

       Renaissance followed with its own action against Port-Man and the

DeAngelo Trust. Port-Man answered and counterclaimed for a declaratory

judgment that Renaissance was obligated by the Lenco lease and its

assignment from Pathmark to complete the remediation. Renaissance also

filed a third-party complaint in the case brought by Port-Man against Trident,

for professional negligence, and three dry cleaner subtenants that had leased

the space before Kyungin for contribution under the New Jersey Spill


                                                                             A-1454-18
                                       12
Compensation and Control Act, N.J.S.A. 58:10-23.11 to -23.24. One of the

dry cleaners, Baik Yang, filed a fourth-party complaint against Kyungin for

contribution under the Spill Act. A new judge consolidated the cases.

      During discovery in these matters, Grelis was deposed. He testified he

couldn't say when the contamination in the dry cleaner's tenant space occurred

but opined the extent of it suggested the discharge was not recent, and that he'd

reviewed documents leading him to believe "it could have occurred more than

20 years ago." He claimed the staining he observed on the floor behind the

spotting station in the course of his 2009 investigation was not fresh, and his

testimony at the proof hearing about Kyungin's then-current use of PERC was

based on seeing a bottle on the spotting station that listed PERC among the

ingredients.

      Grelis believed the spotting station likely contributed to the PERC found

beneath the floor "[b]ut that certainly was not responsible for the gross

contamination found out behind the building." He testified the worst of the

contamination was directly outside the back door and believed it was most

likely caused by "dumping outside the back door, waste disposal and

dumpsters."




                                                                            A-1454-18
                                       13
      In July 2016, the new judge denied a summary judgment motion by Port-

Man seeking to declare Renaissance liable to Port-Man for the cleanup and

granted summary judgment to Trident and Baik Yang dismissing Renaissance's

third-party complaint. Although neither Port-Man nor Renaissance has

pursued an appeal from those orders,2 the judge's findings on the motions

informed her subsequent decision resolving Renaissance's responsibility to

remediate the contamination at the shopping center — which is before us.

      The judge found on the undisputed motion record that the dry cleaning

business had been operated by Adma, Inc. from August 1979 to February

1983, Baik Yang from February 1983 to August 1989, Koo and Stephanie Kim

from September 1989 until August 1992, and Kyungin from October 1992

until November 2009, and that "Port-Man and DeAngelo allege that these dry

cleaners used hazardous substances, including tetrachlorethylene, referred to as

PCE, as a dry cleaning solvent . . . [a]nd discharged PCE at the property."

      The judge recounted that Chung Ang, the owner of Baik Yang, testified

at deposition that when he purchased the dry cleaning business in February

1983, the purchase included a dry cleaning machine that used PERC.


2
  Renaissance appealed from the summary judgment in favor of Baik Yang but
has since settled its claim against the dry cleaner and dismissed its appeal
against it.
                                                                            A-1454-18
                                      14
According to Ang, the PERC was delivered "in a big car." For two or three

years, he put the chemical waste remaining after the PERC was used in the

machine in a plastic bag and threw it in the garbage. Later, the waste was

stored in a container on the premises and periodically removed by a company.

Ang claimed that he was not aware of any discharge of PERC occurring during

his tenancy. The judge found Ang sold the machine that used PERC to the

Kims when he sold them the business.

      The judge denied Port-Man's summary judgment motion, finding the

"agreements in question contain[ed] no specific reference to hazardous

substances, environmental contamination, or the allocation of responsibility

for environmental remediation," and they needed to be interpreted "in the

context of a full and complete record" at trial.

      The judge granted the motions of Trident and Baik Yang, finding

although there was evidence "Baik Yang used PERC in its dry cleaning

operation for a period of two to three years, Renaissance [had] produced no

facts from which [the judge could] conclude that a spill occurred during Baik

Yang's leasehold." The judge noted Renaissance "established through Grelis's

testimony at the proof hearing that Kyungin was responsible for the PERC

contamination that was present in 2009" but had not "presented any competent


                                                                             A-1454-18
                                       15
facts which would tend to prove the contamination was also present during

Baik Yang's tenancy or in 2007 when the phase one was performed by

Trident." The judge noted Renaissance had not produced expert opinion

dating the contamination to Baik Yang's tenancy or to any time before 2007.

      The judge concluded Renaissance "failed to raise an issue of material

fact regarding the existence of a PERC discharge by Baik Yang prior" to

Renaissance coming into possession in 2007, "or to come forward with facts

from [which] a reasonable fact finder could conclude that Trident's negligence

[bore] a causal relationship to the remediation costs that were incurred after

the date of its reports."

      Following the denial of Renaissance's motion to reopen discovery to

permit it to obtain an expert report dating the contamination, Port-Man and

Renaissance went to trial on the limited issue of which of them bore

responsibility for the environmental remediation under their agreements.3

Port-Man presented the testimony of Carl P. Gross, the principal of its

management company, GB Limited Oper. Co., who described that entity as "a


3
  Port-Man and Renaissance had asserted Spill Act claims against one another,
but ultimately agreed the lease documents and assignment would control which
of them should be responsible for the cleanup. Renaissance has conceded the
approach makes it impossible for it to recover its voluntarily incurred
remediation costs from Port-Man as the lease does not provide for it.
                                                                            A-1454-18
                                       16
management company that manages all the entities I have an ownership in." A

former practicing lawyer, Gross negotiated the lease amendment with

Renaissance following Pathmark's assignment.

      Gross testified Port-Man had no right to approve subleases or

assignments of the 1971 Lenco Lease, but only to be notified of any

assignment within thirty days. According to Gross, he "perused" the

assignment when he received it, a few weeks after its execution, and passed it

along to his lawyers. He understood "Pathmark had assigned 100 percent of

the lease to Renaissance, and that as between Pathmark and Renaissance their

side deal was that Pathmark would be responsible for anything prior to the

assignment, and Renaissance would be responsible for anything after."

      As to the negotiations between Port-Man and Renaissance over the lease

amendment, Gross testified there had been discussion about whether the term

"consent" or "acknowledge" should be used to describe Port-Man's conduct

with respect to the assignment. He maintained Port-Man did not want to

consent to the assignment, and that its consent was not required. Port-Man

agreed to acknowledge "this was [Renaissance's] deal with Pathmark."

According to Gross, under the amendment, the 1971 Lenco lease remained in

place except to the extent modified by the amendment. He maintained the


                                                                         A-1454-18
                                     17
statement in the amendment acknowledging Renaissance's assignment was not

intended to bind Port-Man to the division of pre- and post-assignment

liabilities agreed to by Pathmark and Renaissance in the assignment.

      Gross testified Port-Man was not aware of any contamination at the

property, and the parties had not discussed environmental contamination when

the lease amendment was executed. Port-Man only discovered the

contamination when it was planning to refinance, and its lender required a

Phase I investigation. After the DEP issued its Notice of Violation, Port-Man

determined its lease with the DeAngelo Trust required it to assume the trust's

responsibilities for remediation. Port-Man met with Renaissance, who refused

to undertake any further remediation, and the parties agreed Port-Man would

proceed with the compliance steps required by DEP without prejudice to its

rights against Renaissance.

      On cross-examination, Gross testified he could not recall having any

discussions about the clause in the assignment excluding obligations arising

prior to its effective date with his partners, attorney or anyone from

Renaissance, but admitted he "most likely" discussed it with his attorney.

When asked how he acquired his understanding of the "side deal" between

Pathmark and Renaissance he testified to on direct examination, Gross


                                                                             A-1454-18
                                       18
explained he got it from the document, which in "the first full paragraph,

assigns all of the interests in the lease" and "[l]ater on, when it divides up as

between Pathmark and Renaissance, that was their deal." He testified he didn't

"specifically" recall discussing the assignment's indemnification clause with

anyone, "but to me, that made it clear that that was the deal between Pathmark

and Renaissance. That had . . . nothing to do with me."

      Gross insisted he did not want to consent to the assignment because

Port-Man was not a party to the agreement between Pathmark and Renaissance

and was not involved in negotiating it. He claimed "[t]hat was their deal ."

Gross acknowledged the letters in evidence between Renaissance and Port-

Man exchanged during their negotiation of the lease amendment, in which

Renaissance requested and Port-Man agreed to "consent to and acknowledge

the assignment to Renaissance." He explained, however, that as the parties

"got through the negotiations, I said, what in the world am I consenting to,

because that's not my deal." He decided he would "acknowledge that they

have this arrangement. I'll acknowledge that they are the tenant, but . . . I'm

not consenting to any side arrangements they have between them." Asked

whether he ever communicated those thoughts to Renaissance, Gross admitted

he hadn't, but was "sure the attorneys did," because it "was a negotiated item."


                                                                              A-1454-18
                                        19
      Robert McDaid, managing member of Renaissance, testified he

negotiated, with Renaissance's counsel, the 2007 agreement with Pathmark to

take over its interest in the Lenco lease. He understood the phrase in their

agreement stating Renaissance agreed to accept the assignment and to "assume

all of the obligations of the tenant . . . which accrued from and after the date of

the Assignment" to mean that Renaissance was not "responsible for anything

prior to the date of this agreement that occurred while Pathmark was in

operation." Similarly, language in the assignment and sublease assignment

"excluding obligations . . . which may have arisen on or prior to the Effective

Date," and providing for indemnification of Renaissance by Pathmark for any

losses or claims occurring before the effective date of those agreements, meant

that Pathmark would protect Renaissance "to the fullest extent possible" and

that Pathmark was responsible for anything occurring prior to the effective

date. According to McDaid, the indemnification clause was "the most

significant part of the agreement" for Renaissance.

      As to his negotiations with Port-Man resulting in the lease amendment,

McDaid understood from the exchange of correspondence that Port-Man had

agreed to consent to and acknowledge the assignment. He did not recall

having any discussions with Port-Man regarding the limited nature of the


                                                                             A-1454-18
                                       20
assumption of liability expressed in the assignment and sublease assignment or

the indemnity provisions. McDaid confirmed Gross's testimony that there

were no discussions with Port-Man about environmental issues.

      McDaid testified he was not aware of any contamination at the shopping

center during his negotiations with Port-Man because Trident hadn't reported

any environmental concerns. According to McDaid, Renaissance had already

begun construction on the property when the contamination was discovered

and was under some tight deadlines to complete it. He testified there was no

time at that point to figure out who was going to remove the contaminated soil,

so Renaissance undertook as much remediation as required to satisfy the

licensed site remediation professional and the town to allow construction to

continue.

      Renaissance's general counsel, Primavera, testified he negotiated the

contracts with Pathmark on behalf of Renaissance. He explained the intent of

the language in the 2007 agreement whereby Renaissance agreed to accept the

assignment and assume all obligations "which accrued from and after the date

of the Assignment" was to permit Renaissance to "receive all of the remaining

rights under the lease for the term, but to only accept the liabilities which came

into being after the assignment became effective." He claimed he "didn't want


                                                                            A-1454-18
                                       21
Renaissance to be responsible for any liabilities that arose during Pathmark's

tenure," such as taxes, assessments, claims by vendors or invitees on the

property, and fines or claims by governmental entities.

      Primavera claimed the same limiting language was included in the

assignment and sublease Assignment for the same reason. He testified that

without it, he wouldn't have advised Renaissance to execute the assignment

because "there would be too many unknowns in a situation like that where [a]

shopping center operator has been in business at a site for 27 years, 28 years."

According to Primavera, the purpose of the indemnification clause was to

protect Renaissance against claims by third parties that arose prior to the

assignment.

      Primavera maintained that during the negotiations for the lease

amendment with Port-Man, there were no discussions as to environmental

rights and obligations, the limited assignment undertaken by Renaissance, or

the indemnification clause in that assignment. He also explained that when he

testified at the proof hearing before Judge Kapalko, he did not know the

identity of any of the entities that had operated the dry cleaners before

Kyungin, but only learned of them in the course of discovery in these

consolidated matters.


                                                                              A-1454-18
                                       22
      Following the conclusion of the two-day trial, the judge put her findings

and legal conclusions on the record, noting "[t]he circumstances of this case

present a complex and often acrimonious series of transactions between

sophisticated businesspeople." Specifically, the judge found these experienced

and sophisticated real estate investors

            were anxious to make a deal on terms that best suited
            their immediate interests. Once Port-Man realized
            that it could not re-take the property from Pathmark
            and that Renaissance was anxious to acquire the
            property, Port-Man set out to exact as many
            concessions as possible from Renaissance.

                   Renaissance ultimately agreed to a substantial
            increase in rent and to relieve Port-Man of ongoing
            costs for roof repair, structural repair, and
            replacement. In exchange, Port-Man gave virtually
            nothing other than the agreement not to interfere with
            the redevelopment and to cooperate in Renaissance’s
            application for site plan approval and financing.

The judge further found

                    [t]he credible evidence indicates that with all of
            these understandings, Renaissance wished to insulate
            itself from any preexisting claims or liabilities
            incurred by Pathmark before the assignment. The
            credible evidence also indicates that Port-Man had
            little concern about the arrangements between
            Pathmark and Renaissance, particularly when Port-
            Man still had the ability to pursue Pathmark, the
            deepest pocket in 2007, in the event of liability for a
            pre-assignment loss.


                                                                          A-1454-18
                                          23
      The judge rejected Port-Man's argument "that it understood the

assignment and assumption of the lease to be a complete assignment of

Pathmark's lease to Renaissance with a private or 'side' agreement between

Renaissance and Pathmark regarding the allocation of potential liabilities

based upon time of accrual." Instead, she found "Port-Man's reliance on its

own interpretation of the assignment as a 'side deal' between Pathmark and

Renaissance was misplaced and contrary to the plain language of the

contracting parties." She accordingly concluded the assignment was valid and

binding, and Renaissance, by its clear and unambiguous terms, did not assume

obligations arising before its effective date.

      The judge expressly rejected Port-Man's argument that the 1971 Lenco

lease's prohibition on partial assignments rendered the Renaissance assignment

invalid, finding Port-Man "acquiesced to the terms of the assignment without

reservation and [could] not now claim that Renaissance [was] responsible for

losses that predated the assignment." The judge noted the Lenco lease

permitted assignments without consent of the landlord, requiring only that

"there be a complete assignment of all obligations under the lease and that the

landlord be provided with a copy of the written assignment within 30 days o f

execution." She found the notice provision was obviously "intended to give


                                                                             A-1454-18
                                        24
the landlord an opportunity to review the assignment and a reasonable

opportunity to contest [its] validity . . . if the landlord so chose." See Garden

State Bldgs., L.P. v. First Fid. Bank, N.A., 305 N.J. Super. 510, 524 (App.

Div. 1997) (noting an anti-assignment clause may be waived by written

agreement, a course of dealing, or failing to take action to invalidate the

assignment).

      The judge noted there was no dispute that Pathmark timely provided

Port-Man a copy of the assignment, which Gross reviewed and distributed to

Port-Man's partners and attorney. She found Port-Man never objected to or

challenged the terms of the assignment — either when it was first provided a

copy in December 2007 or at any time leading up to the execution of the lease

amendment six months later — notwithstanding Gross's admission that he

"most likely" discussed the language limiting Renaissance's obligations with

his counsel. The judge concluded

                   [t]he reasonable inference to be drawn from all
            these facts is that Port-Man was aware . . . Pathmark,
            and Renaissance had negotiated a liability retention by
            Pathmark as part of the assignment, but Port-Man was
            satisfied that Pathmark's continuing obligation would
            be sufficient to protect Port-Man in the event of a pre-
            assignment loss. Environmental contamination or
            other potential liabilities predating the assignment did
            not appear to be in the forefront of any of the parties'
            minds during the post-assignment negotiations.

                                                                              A-1454-18
                                       25
            Rather, it appears that the driving force behind the
            actions of both Port-Man and Renaissance was the
            desire to 'seal the deal' with Port-Man receiving more
            rent and relief from its continuing obligation for roof
            and structural repairs, and Renaissance being able to
            move forward on its project without concerns about
            interference from Port-Man.

      The judge further noted Port-Man accepted rent from Renaissance "and

acted in compliance with the [Lenco] lease and assignment" for nearly ten

years and only challenged the validity of the assignment in the current

litigation. She found it beyond question that "the issue of the assignment

would not have been raised but for Pathmark's subsequent insolvency," which

"left both Port-Man and Renaissance without recourse under the lease."

      Although determining Renaissance was only responsible "for those

liabilities that arose after the assignment from Pathmark," and rejecting Port-

Man's claim that Renaissance was "judicially estopped from . . . claiming that

the environmental contamination occurred prior to 2007," the judge

nevertheless concluded Renaissance was "judicially estopped from now

claiming that contamination did not occur after the 2007 assignment" based on

the record at the proof hearing before Judge Kapalko.

      The judge noted Renaissance had filed a lawsuit against Kyungin, which

had operated the dry cleaners from 1992 to 2009, for reimbursement of


                                                                             A-1454-18
                                      26
Renaissance's remediation costs. She rejected Port-Man's claim that

Renaissance should be judicially estopped from asserting the contamination

took place before 2007, because "proof of a release prior to 2007 was not an

element of Renaissance's breach of lease claim" against Kyungin. The judge

remarked she based her findings "upon the lack of proof establishing a pre-

2007 release, not the application of the doctrine of judicial estoppel."

      Although rejecting Port-Man's theory, the judge nevertheless found

application of the doctrine of judicial estoppel appropriate based on the record

Renaissance created at the proof hearing before Judge Kapalko. The judge

noted at that hearing, Renaissance produced evidence that PCE contamination

was detected in 2009. She explained that while Renaissance offered evidence

"that Kyungin had operated the cleaners 'for many years,' the only evidence of

PCE use came from Grelis's testimony regarding his observations at the time

of his site inspection in 2009." "Accepting Renaissance's position that it did

not assume any liability under the assignment and lease for damages that

occurred prior to the assignment," the judge reasoned that "Renaissance could

only pursue a breach of lease claim against Kyungin if the contamination

occurred after the lease assignment in November of 2007." Accordingly, the




                                                                           A-1454-18
                                       27
court concluded Renaissance was judicially estopped from claiming in this

action that contamination did not occur after its 2007 assignment.

      The judge accordingly dismissed Renaissance's complaint against Port-

Man in its entirety and granted Port-Man's claim against Renaissance for

reimbursement of Port-Man's remediation costs in the sum of $180,230 and

declared Renaissance responsible to complete the remediation of the property

in compliance with DEP requirements. Renaissance's motion for

reconsideration was denied, and this appeal and cross-appeal followed.

      We begin our analysis by dispatching Port-Man's cross appeal. The

construction of contract language is generally a question of law unless its

meaning is unclear and turns on conflicting testimony. Bosshard v.

Hackensack Univ. Med. Ctr., 345 N.J. Super. 78, 92 (App. Div. 2001). Here,

the judge denied Port-Man summary judgment on its claim that Pathmark

assigned the entirety of its interest in the Lenco lease to Renaissance because

the Lenco lease prohibited partial assignments, finding the 1971 Lenco lease,

the Pathmark/Renaissance agreement and assignment, and the amendment to

the Lenco lease Port-Man and Renaissance executed in June 2008 needed to be

interpreted "in the context of a full and complete record" at trial.




                                                                              A-1454-18
                                       28
      Having had the opportunity to hear the principals testify about the

negotiation of their serial agreements and what they intended and understood

them to mean, the judge had no hesitation in finding the language of the

assignment, by its "clear and unambiguous" terms, limited Renaissance's

assumption of liabilities under the Lenco lease to those accruing after the

effective date of the assignment. Reviewing the language de novo, see Kieffer

v. Best Buy, 205 N.J. 213, 222 (2011), we have no hesitation in concluding she

was correct. The language admits of no other interpretation. See Karl's Sales

& Serv. v. Gimbel Bros., 249 N.J. Super. 487, 493 (App. Div. 1991) (noting

"where the terms of a contract are clear and unambiguous there is no room for

interpretation or construction and the courts must enforce those terms a s

written"). Port-Man's argument that the circumstances surrounding execution

of the document — to which it was not a party — show Pathmark and

Renaissance intended something other than what they expressed in the plain

language, is without sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).

      The judge's factual finding that Port-Man knew "Pathmark, and

Renaissance had negotiated a liability retention by Pathmark as part of the

assignment," but was "satisfied that Pathmark's continuing obligation would be


                                                                              A-1454-18
                                      29
sufficient to protect Port-Man in the event of a pre-assignment loss" and thus

posed no objection to the partial assignment, and instead acknowledged its

validity, has ample support in the record and is thus binding on appeal. See

Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169 (2011). We

accordingly affirm that provision of the August 21, 2018 judgment declaring

Renaissance not liable to Port-Man under the 1971 Lenco lease for obligations

arising before November 14, 2007.

      We come to a different conclusion about the judge's application of

judicial estoppel. As our Supreme Court has explained, "[j]udicial estoppel is

an extraordinary remedy," one that "should be invoked only to prevent a

miscarriage of justice." Bhagat v. Bhagat, 217 N.J. 22, 37 (2014). Its purpose

"is to protect 'the integrity of the judicial process,'" Kimball Intern., Inc. v.

Northfield Metal Prods., 334 N.J. Super. 596, 606 (App. Div. 2000) (quoting

Cummings v. Bahr, 295 N.J. Super. 374, 387 (App. Div. 1996)), "by

preventing a party from abusing [it] through cynical gamesmanship, achieving

success on one position, then arguing the opposite to suit an exigency of the

moment," Teledyne Indus., Inc. v. NLRB, 911 F.2d 1214, 1218 (6th Cir.

1990).




                                                                               A-1454-18
                                         30
      "Thus, the doctrine is not invoked unless a court has accepted the

previously advanced inconsistent position and the party advancing the

inconsistent position prevails in the earlier litigation." Bhagat, 217 N.J. at 37.

As we noted in Kimball, "[j]udicial estoppel is applied with caution to avoid

impinging on the truth-seeking function of the court because the doctrine

precludes a contradictory position without examining the truth of either

statement."4 334 N.J. Super. at 608 (quoting Teledyne, 911 F.2d at 1218). We

review its application for abuse of discretion. Terranova v. GE Pension Tr.,

457 N.J. Super. 404, 410 (App. Div. 2019).

      The judge's application of the doctrine here was based on Renaissance's

proofs in the default hearing before Judge Kapalko in its action to recover its

voluntarily assumed remediation costs from Kyungin. The judge explained

that "[a]ccepting Renaissance's position that it did not assume any liability

under the assignment and lease for damages that occurred prior to the



4
  As we also noted in Kimball Intern., Inc. v. Northfield Metal Prods. and the
Court noted in Bhagat v. Bhagat, 217 N.J. 22, 37 (2014), the doctrine has come
under strong criticism from some academics, see Douglas W. Henkin,
Comment, Judicial Estoppel-Beating Shields Into Swords and Back
Again, 139 U. Pa. L. Rev. 1711 (1991), because of "the harshness of claim or
issue preclusion based solely on a party asserting inconsistent positions,
without a showing of prejudice to another party," 334 N.J. Super. 596, 608 n.4
(App. Div. 2000).
                                                                             A-1454-18
                                       31
assignment, Renaissance could only pursue a breach of lease claim against

Kyungin if the contamination occurred after the lease assignment in November

of 2007." She thus deemed Renaissance judicially estopped from asserting in

this action that the contamination did not occur after the effective date of its

assignment.

      But the judge's premise is not accurate. By the express terms of

Renaissance's 2007 agreement with Pathmark and the sublease assignment,

Renaissance acceded to all of Pathmark's rights under both the Lenco lease and

the subleases; those agreements only limited Renaissance's pre-assignment

liabilities. Pathmark's retention of those liabilities did not affect Renaissance's

right as landlord under the sublease to recover its remediation costs from its

tenant. See Lech v. State Farm Ins. Co., 335 N.J. Super. 254, 258 (App. Div.

2000) ("[w]hile an assignee's rights can be no greater than those of the

assignor, neither can they be any less" (internal citation omitted)).

      Under the sublease assignment, Pathmark unquestionably assigned all of

its "right, title and interest" in the sublease with Kyungin to Renaissance . That

sublease required Kyungin to "comply with any and all federal, state and local

laws or regulations with respect to Hazardous Substances" as defined in the

Comprehensive Environmental Responses, Compensation and Liability Act of


                                                                             A-1454-18
                                       32
1980 and, "at its sole cost and expense," to comply with the provisions of the

Environmental Cleanup Responsibility Act and any orders or directives of the

DEP. The sublease also provided that in the event of a breach by the

sublessee, the sublessor "in addition to any other remedies it may have, . . .

may recover from Sublessee all damages it may incur because of such breach ."

It thus seems readily apparent Renaissance could sue Kyungin to recover the

remediation costs Renaissance incurred in 2009 on account of Kyungin's

alleged breach of its obligation to comply with the environmental laws —

without regard to whether the breach occurred before or after the assignment to

Renaissance in 2007.

      Renaissance adduced no evidence at the proof hearing that any or all of

the contamination occurred post-assignment, but only that Kyungin was still

using PERC, illegally, in 2009. It made no effort at that hearing to date the

contamination and apparently was not required to do so to establish Kyungin's

liability under the sublease — which was done after default and without

opposition. Moreover, Renaissance's position at the hearing that Kyungin was

the sole discharger, based on Renaissance's erroneous belief that Kyungin had

been the only operator of the dry cleaners, is not inconsistent with its position

that some, or all, of the contamination occurred before November 2007,


                                                                            A-1454-18
                                       33
because Port-Man does not dispute Kyungin operated the dry cleaners from

1992 until 2009.

      Accordingly, we find no fatal inconsistency between Renaissance's

positions in the two proceedings and thus no basis for the application of

judicial estoppel. In addition, application of this equitable doctrine, see Bahrle

v. Exxon Corp., 279 N.J. Super. 5, 22 (App. Div. 1995), was particularly

inequitable here. In the default hearing before Judge Kapalko, Renaissance

was attempting to recover the more than $300,000 it voluntarily spent to clean

up the property in 2009 — costs it concedes it cannot recover from Port-Man

under the Lenco lease.

      Port-Man has thus already received a substantial benefit from

Renaissance's remediation efforts. Application of the doctrine here, allowed

Port-Man to parlay that voluntary act on Renaissance's part into Renaissance

having to assume the entire costs of cleanup without Port-Man having to

establish when the contamination occurred, notwithstanding the judge's

unequivocal finding that Renaissance is only responsible for lease liabilities

accruing after the effective date of its assignment.

      In invoking judicial estoppel, the judge improperly relieved Port-Man of

its burden to establish a critical element of its cause of action to recover all of


                                                                              A-1454-18
                                        34
its remediation costs from Renaissance and require it to fund the remaining

cleanup — that all the contamination occurred after Renaissance assumed

possession in 2007. Port-Man has never asserted that's the case, and indeed

has several times in the course of these proceedings, including in its complaint,

asserted the opposite. 5 Indeed, as we confirmed with counsel at oral argument,

Port-Man never offered any proof regarding the timing of the discharge and

contamination because its theory — that the 1971 Lenco lease prohibited

partial assignments and thus obligated Renaissance to assume responsibility




5
  Port-Man alleged in its complaint that Renaissance "knew or had reason to
know at the time it purchased the leasehold in 2007, that hazardous materials
had been discharged onto and into the Demised Premises" and that the "dry
cleaner sub-tenant continued to discharge hazardous materials" after
Renaissance took possession. In its brief in support of its failed summary
judgment motion against Renaissance, Port-Man asserted Renaissance took its
lease "assignment on November 14, 2007 — presumably after much of the
contamination had occurred." Port-Man also argued on that motion that
Renaissance had included "pre-assignment contamination in its damages
judgment in the prior litigation" against Kyungin. In its pre-trial
memorandum, Port-Man contended because "sub-tenants of Renaissance and
Pathmark contaminated the Property," Renaissance is liable, making irrelevant
"whether and to what extent the contamination occurred before or after the
Assignment of the Lease from Pathmark to Renaissance."


                                                                           A-1454-18
                                      35
for liabilities pre-dating as well as post-dating the assignment — meant

Renaissance was responsible regardless of when the contamination occurred.6

      We affirm the court's judgment that Renaissance is not liable to Port-

Man for any obligations under the Lenco lease arising on or prior to November

14, 2007. We reverse the application of judicial estoppel, and because Port-

Man failed to establish the contamination of the premises occurred after

November 14, 2007, we reverse the judgment in its favor and remand for

dismissal of its complaint. We do not retain jurisdiction.

      Affirmed in part, reversed in part, and remanded.




6
  Port-Man's assertion that Renaissance established the contamination
occurred in 2009 at the default hearing based on Grelis's testimony that he saw
Kyungin using PCE during his 2009 site inspection, fails for the same reason
the judge stated she granted summary judgment to Baik Yang: establishing
use of a hazardous substance does not prove a discharge and contamination.
See Atl. City Mun. Utils. Auth. v. Hunt, 210 N.J. Super. 76, 96 (App. Div.
1986) ("The pouring of hazardous waste on the ground was a discharge. The
placement of the waste stored in containers was not a discharge.").
                                                                           A-1454-18
                                      36